            Case 19-26382               Doc 5      Filed 08/29/19               Entered 08/29/19 23:22:22                  Desc Main
                                                      Document                  Page 1 of 6

 Fill in this information to identify your case:
 Debtor 1           Sonya                 R.                        Rodgers
                    First Name            Middle Name               Last Name                      Check if this is an amended plan, and list below
                                                                                                   the sections of the plan that have been
 Debtor 2
 (Spouse, if filing) First Name           Middle Name               Last Name                      changed.

 United States Bankruptcy Court for the: DISTRICT OF UTAH

 Case number        19-26382
 (if known)



Official Form 113
Chapter 13 Plan                                                                                                                                 12/17


 Part 1:        Notices

To Debtors:      This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                 does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                 district. Plans that do not comply with local rules and judicial rulings may not be confirmable.

                 In the following notice to creditors, you must check each box that applies.

To Creditors:    Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                 You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                 have an attorney, you may wish to consult one.

                 If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                 confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                 Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                 Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                 The following matters may be of particular importance. Debtors must check one box on each line to state whether or not
                 the plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked,
                 the provision will be ineffective if set out later in the plan.


 1.1    A limit on the amount of a secured claim, set out in Section 3.2, which may result in                      Included           Not included
        a partial payment or no payment at all to the secured creditor

 1.2    Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                                  Included           Not included
        interest, set out in Section 3.4

 1.3    Nonstandard provisions, set out in Part 8                                                                  Included           Not included


 Part 2:        Plan Payments and Length of Plan

2.1    Debtor(s) will make regular payments to the trustee as follows:

                 $125.00          per       month          for           55       months

       If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make
       the payments to creditors specified in this plan.

2.2    Regular payments to the trustee will be made from future income in the following manner:

       Check all that apply.

            Debtor(s) will make payments pursuant to a payroll deduction order.

            Debtor(s) will make payments directly to the trustee.

            Other (specify method of payment):



Official Form 113                                                         Chapter 13 Plan                                                       page 1
           Case 19-26382              Doc 5        Filed 08/29/19             Entered 08/29/19 23:22:22                     Desc Main
                                                      Document                Page 2 of 6

Debtor:   Sonya R. Rodgers                                                                         Case number: 19-26382


2.3   Income tax refunds.

      Check one.

           Debtor(s) will retain any income tax refunds received during the plan term.

           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return
           and will turn over to the trustee all income tax refunds received during the plan term.

           Debtor(s) will treat income tax refunds as follows:
           For the next three tax years of 2019, 2020, and 2021, the Debtor(s) shall pay into the Plan the net total amount of
           yearly state and federal tax refunds that exceed $1,000 for each of the tax years identified in such section. If in
           an applicable tax year the Debtor(s) receive an Earned Income Tax Credit (“EIC”) and/or an Additional Child Tax
           Credit (“ACTC”) on their federal tax return, the Debtors may retain up to a maximum of $2,000 in tax refunds for
           such year based on a combination of the $1,000 allowed above plus the amount of the EIC and/or ACTC credits up
           to an additional $1,000. On or before April 30 of each applicable tax year, the Debtor(s) shall provide the Trustee
           with a copy of the first two pages of filed state and federal tax returns. The Debtor(s) shall pay required tax
           refunds to the Trustee no later than June 30 of each such year. However, the Debtor(s) are not obligated to pay
           tax overpayments that have been properly offset by a taxing authority. Tax refunds paid into the Plan may reduce
           the overall Plan term to no less than the Applicable Commitment Period, but in no event shall the amount paid into
           the Plan be less than thirty-six (36) Plan Payments plus all annual tax refunds required to be paid into the plan. If
           the plan provides for a return of 100% of the allowed claim amount to non-priority unsecured claims, the Debtor(s)
           shall not pay any tax refunds into the plan.
2.4   Additional payments.

      Check one.

           None. If "None" is checked, the rest of § 2.4 need not be completed or reproduced.

2.5   The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is                    $6,875.00


 Part 3:      Treatment of Secured Claims

3.1   Maintenance of payments and cure of default, if any.

      Check one.

           None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.
3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

           None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.

3.3   Secured claims excluded from 11 U.S.C. § 506.

      Check one.

           None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.

3.4   Lien avoidance.

      Check one.

           None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.

3.5   Surrender of collateral.

      Check one.

           None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.




Official Form 113                                                       Chapter 13 Plan                                                             page 2
           Case 19-26382              Doc 5         Filed 08/29/19             Entered 08/29/19 23:22:22                     Desc Main
                                                       Document                Page 3 of 6

Debtor:   Sonya R. Rodgers                                                                          Case number: 19-26382




 Part 4:        Treatment of Fees and Priority Claims

4.1   General

      Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
      without postpetition interest.

4.2   Trustee's fees

      Trustee's fees are governed by statute and may change during the course of the case but are estimated to be                10%         of plan
      payments; and during the plan term, they are estimated to total    $687.50        .

4.3   Attorney's fees

      The balance of the fees owed to the attorney for the debtor(s) is estimated to be          $3,800.00       .

4.4   Priority claims other than attorney's fees and those treated in § 4.5.

      Check one.

           None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.

           The debtor(s) estimate the total amount of other priority claims to be       $2,074.00        .

4.5   Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

      Check one.

           None. If "None" is checked, the rest of § 4.5 need not be completed or reproduced.


 Part 5:        Treatment of Nonpriority Unsecured Claims

5.1   Nonpriority unsecured claims not separately classified.

      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
      providing the largest payment will be effective. Check all that apply.

           The sum of         $0.00
                           of the total amount of these claims, an estimated payment of

           The funds remaining after disbursements have been made to all other creditors provided for in this plan.

      If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately     $0.00
      Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2   Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

           None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.

5.3   Other separately classified nonpriority unsecured claims. Check one.

           None. If "None" is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:        Executory Contracts and Unexpired Leases

6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other
      executory contracts and unexpired leases are rejected. Check one.

           None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.




Official Form 113                                                       Chapter 13 Plan                                                           page 3
           Case 19-26382             Doc 5        Filed 08/29/19           Entered 08/29/19 23:22:22                 Desc Main
                                                     Document              Page 4 of 6

Debtor:   Sonya R. Rodgers                                                                       Case number: 19-26382



 Part 7:      Vesting of Property of the Estate

7.1   Property of the estate will vest in the debtor(s) upon

      Check the applicable box:

           plan confirmation.

           entry of discharge.

           other:

 Part 8:      Nonstandard Plan Provisions

8.1   Check "None" or List Nonstandard Plan Provisions

           None. If "None" is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "Included" in § 1.3.

Local Rules are Incorporated
The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are incorporated by reference
in the Plan.


Applicable Commitment Period (36 months)
The applicable commitment period of the Plan is 36 months.


Attorney's Fees
Unless a separate fee application is filed, Counsel for Debtor(s) agrees to an award of attorney's fees and costs in the
presumptive fee amount for the District of Utah if such amount is less than $4,000.00.


Allowed Secured Claim by Government Entity
Any allowed secured claim filed by a government entity not otherwise provided for by this plan shall be paid in full as
part of Class 5 as set forth in Local Rule 2083-2 (e), with interest at the rate set forth in the proof of claim or at 3% per
annum if no interest rate is specified in the proof of claim. Interest will run from the petition date.




Official Form 113                                                    Chapter 13 Plan                                                  page 4
             Case 19-26382                  Doc 5   Filed 08/29/19          Entered 08/29/19 23:22:22                    Desc Main
                                                       Document             Page 5 of 6

Debtor:     Sonya R. Rodgers                                                                     Case number: 19-26382



 Part 9:         Signatures:

9.1      Signatures of Debtor(s) and Debtor(s)' Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.



X                                                                       X
      Signature of Debtor 1                                                 Signature of Debtor 2

      Executed on                                                           Executed on
                    MM / DD / YYYY                                                        MM / DD / YYYY


X     /s/ Robert A. Eder Jr.                                            Date 08/29/2019
      Signature of Attorney for Debtor(s)                                    MM / DD / YYYY

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any
nonstandard provisions included in Part 8.




Official Form 113                                                     Chapter 13 Plan                                                        page 5
          Case 19-26382               Doc 5        Filed 08/29/19            Entered 08/29/19 23:22:22                   Desc Main
                                                      Document               Page 6 of 6

Debtor:   Sonya R. Rodgers                                                                       Case number: 19-26382



Exhibit: Total Amount of Estimated Trustee Payments
     The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the
     amounts set out below and the actual plan terms, the plan terms control.


a.   Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                $0.00
b.   Modified secured claims (Part 3, Section 3.2 total)                                                                        $0.00
c.   Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                   $0.00
d.   Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                         $0.00
e.   Fees and priority claims (Part 4 total)                                                                               $6,561.50
f.   Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                  $0.00
g.   Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                              $0.00
h.   Separately classified unsecured claims (Part 5, Section 5.3 total)                                                         $0.00
i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                   $0.00
j.   Nonstandard payments. (Part 8, total)                                                                                      $0.00
                                                                                                            +
     Total of lines a through j                                                                                            $6,561.50




Official Form 113                                                 Chapter 13 Plan - Exhibit                                             page 1
